91 N.Y.2d 908 (1998)
Kathleen Poole, as Administratrix of The Estate of David L. Poole, Deceased, Respondent,
v.
Consolidated Rail Corporation, Appellant. (And Another Action.)
Court of Appeals of the State of New York.
Submitted December 22, 1997.
Decided February 17, 1998.
Motion, insofar as it seeks leave to appeal from the Appellate Division order that dismissed the appeal from Supreme Court's order denying appellant's postjudgment motion to set aside the verdict, dismissed upon the ground that that order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.